COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER ON MOTIONS FOR REHEARING AND EN BANC RECONSIDERATION

Appellate case name:        In re Prophet Ronald Dwayne Whitfield, Relator

Appellate case numbers:     01-15-00657-CV & 01-15-00658-CV

Trial court case numbers: 2015-08974 & 2015-22666

Trial courts:               295th & 333rd District Courts of Harris County

       The en banc court has voted to deny relator’s motions for second rehearing and for
reconsideration en banc, construed together as his motions for en banc reconsideration of
the memorandum opinion, issued on September 1, 2015, denying relator’s petitions for
writs of mandamus.

       It is ordered that the motions for en banc reconsideration are denied.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting for the En Banc Court*

Date: October 1, 2015

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Huddle, and Lloyd.